Citation Nr: 1200074	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disability, other than hypertensive vascular disease (i.e., hypertension), to include as secondary to service-connected hypertensive vascular disease and/or psychiatric disabilities.

REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

S. Caucutt, Counsel


INTRODUCTION

The Veteran's original claims file has been lost; the current file is a rebuilt one.  The incomplete information below is derived from records assembled in an attempt to reconstruct the claims file.  

The Veteran served on active duty from January to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision in which the RO denied service connection for cardiovascular disease, including hypertension.  The Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 1993, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1994.

In July 1993, the Veteran testified during a hearing before a hearing officer at the RO; a transcript of that hearing is of record.

In August 1996, the Vice-Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c).

In December 1998, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

In June 1999, the Board remanded the issue of service connection for cardiovascular disease, including hypertension, to the RO for further development of the evidence and for due process development.  After accomplishing further action, the RO continued to deny the claim (as reflected in a February 2003 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In June 2003, the Board again remanded the matter on appeal to the RO for further development of the evidence and for due process development.  In November 2003, the Veteran testified during a video-conference hearing before RO personnel; a transcript of that hearing is also of record.  Thereafter, the RO continued to deny the claim (as reflected in a July 2004 SSOC), and returned the matter to the Board for further appellate consideration.  

In a September 2004 decision, the Board denied service connection for cardiovascular disease, including hypertension.  In September 2005, the appellant and the VA Secretary filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the September 2004 Board decision.  By Order dated later in September 2005, the Court granted the Joint Motion, vacating the September 2004 Board decision, and remanding the matter on appeal to the Board for further proceedings consistent with the Joint Motion.

In December 2005, the Board remanded the claim for service connection for cardiovascular disease, including hypertension, to include as secondary to service-connected psychiatric disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the RO continued to deny the claim (as reflected in a March 2009 SSOC), and returned the matter to the Board for further appellate consideration.

In June 2009, the Board again remanded the claim then on appeal to the RO, via the AMC, for further development.  In February 2010, the RO awarded service connection for hypertensive vascular disease and assigned an initial disability rating of 10 percent, effective July 8, 1992.  The February 2010 rating decision reflects that this was considered a full grant of the benefits sought on appeal.  Thereafter, in July 2010, the Veteran filed a NOD with the initial rating assigned.  In November 2010, the Veteran testified during a hearing before RO personnel.  In January 2011, the RO issued a SOC as to the issue of entitlement to a higher initial rating for hypertensive vascular disease; it also issued a separate SOC as to the issue of entitlement to service connection for cardiovascular disease, other than hypertensive vascular disease.  Notably, the cover letter attached to this SOC noted that the enclosed document actually represented a SSOC.  In February 2011, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, indicating that he wanted to appeal all issues listed on any SOC or SSOC sent to him by the RO.  

The RO's issuance of the January 2011 SOC (or SSOC) as to the issue of service connection for cardiovascular disorder other than hypertensive vascular disease appears to directly contradict the February 2010 rating decision (which indicated that the issue of service connection had been resolved).  Nevertheless, the Board notes that, given the RO's actions, it will accept continued jurisdiction of the service connection claim deemed remaining on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).  

The claims file reflects that the Veteran was previously represented by private attorney Virginia Girard-Brady.  In August 2010, Ms. Girard-Brady withdrew as the Veteran's accredited representative.  In March 2011, the Veteran submitted a VA Form 21-22a, appointing private attorney Kenneth S. Beskin as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the service connection matter remaining on appeal is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As for the issue of entitlement to a higher initial rating for hypertensive vascular disease, the record reflects that the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  He subsequently testified as to this issue during a July 2011 video-conference hearing before an acting Veterans Law Judge.  The issue of a higher initial rating for hypertensive vascular disease is not before the undersigned Veterans Law Judge, but rather the acting Veterans Law Judge who conducted the July 2011 hearing, and will, therefore, be the subject of a separate decision.  See 38 C.F.R. § 20.707 (2011).  

In addition, the Veteran has requested equitable relief under the provisions of 38 U.S.C.A. § 503.  A grant of equitable relief is solely within the discretion of the Secretary of Veterans Affairs.  It is not within the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request will be referred to the Chairman of the Board for consideration under 38 C.F.R. § 2.7 after this decision of the Board has been issued.  

As a final preliminary matter, the Board notes that, in August 2010, the Veteran submitted a statement raising the issue of compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disorder.  He also sent a statement in January 2011 clarifying that he was filing a claim for a permanent injury to his left arm pursuant to 38 U.S.C.A. § 1151 and requested a status update.  However, that claim is not currently before the Board because it has not been adjudicated by the RO.  Therefore, the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disorder is referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  See also 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran has been awarded service connection for hypertensive vascular disease (i.e., hypertension).  A review of the February 2010 rating decision reveals that such award was based, inter alia, upon a January 2010 VA examination report which contained an opinion that it is at least as likely as not that the Veteran's hypertension began during the one year presumptive period immediately following his separation from service.  Also contained within this examination report is an opinion that the Veteran has hypertensive cardiovascular disease that is at least as likely as not related to military service.  Despite the examiner's opinion, and pertinent to the reasons for this remand, the January 2010 VA examiner port does not identify what, if any, cardiac disease the Veteran currently has.  In this regard, the examination report only lists hypertension (or hypertensive vascular disease) among his diagnoses.  Also noted is chest pain syndrome; however, there is no discussion as to whether this represents a cardiac or non-cardiac condition.  

The Board observes that the record contains a number of abnormal cardiac findings dating back to the Veteran's first year following separation from service.  Such findings include cardiomegaly (i.e., enlarged heart), mild to moderate left ventricular hypertrophy, angina pectoris, mitral regurgitation, abnormal T-wave inversions suggestive of lateral ischemia, possible cardiomyopathy, and depressed endothelium-dependent coronary flow.  Such findings were noted in the January 2010 VA examination report, but their significance-namely, whether they indicate cardiac disease other than hypertension-was not discussed.  Earlier VA examinations dated in June 1997 and April 2000 also note these abnormal findings, but similarly do not reach any conclusion as to the question of whether such findings represent a cardiovascular disability other than hypertension.  

Accordingly, the Board finds that further examination of the Veteran, to obtain a medical opinion regarding whether he has any current cardiovascular disability, other than hypertension and, if so, whether it is related to military service or service-connected hypertension or psychiatric disability, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Hence, the RO should arrange for the Veteran to undergo VA cardiovascular examination, by a cardiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The Board notes that the Veteran's other appeal pending before the Board-entitlement to a higher initial rating for hypertensive vascular disease-is being remanded, inter alia, for the purpose of obtaining outstanding VA and non-VA treatment records pertaining to evaluation of and treatment for cardiovascular disease, including hypertension.  As such records may contain information relevant to the current appeal, the RO should not arrange for any examination until obtaining these records and associating them with the claims file.  

While this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection on appeal.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim (to include that pertaining to the claim for higher rating that is the subject of a separate Board remand).

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for a cardiovascular disability, other than hypertension that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file  (to include those obtained in connection with the Board's remand of the claim for higher rating, the RO should arrange for the Veteran to undergo VA cardiovascular examination, by a cardiologist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current cardiovascular disability(ies) other than hypertension.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset during service, or within one year following separation from service, or is otherwise medically related to service; or, if not 

(b) the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected hypertension and/or psychiatric disabilities (posttraumatic stress disorder, panic disorder with agoraphobia, and dysthymic disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, post-service treatment records, and the January 2010 VA examination report which indicates a diagnosis of hypertensive cardiovascular disorder, as well as the Veteran's contentions.  

The physician should also discuss the significance, if any, of the various abnormal cardiac findings found in the record, including angina pectoris, cardiomegaly (i.e., enlarged heart), mild to moderate left ventricular hypertrophy, mitral regurgitation, abnormal T-wave inversions suggestive of lateral ischemia, possible cardiomyopathy, and depressed endothelium-dependent coronary flow, as well as whether the diagnosis of chest pain syndrome relates to a cardiac or non-cardiac condition.

The physician should set forth all current examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).




